BRYAN SCHRODER
United States Attorney
FRANK V. RUSSO
WILLIAM A. TAYLOR
KAREN VANDERGAW
Assistant U.S. Attorneys

Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: frank.russo@usdoj.gov
Email: william.taylor@usdoj.gov

JAMES B. NELSON
Trial Attorney, Capital Case Section
United States Department of Justice
1331 F. Street NW, Rom 625
Washington, DC 20004
Email: james.nelson@usdoj.gov

Attorneys for Plaintiff

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,            )   No. 3:16-cr-00086-SLG
                                       )
                     Plaintiff,        )
                                       )   NOTICE OF POTENTIAL
         vs.                           )   ISSUES FOR DECEMBER 11,
                                       )   2018, STATUS CONFERENCE
  JOHN PEARL SMITH, II,                )
                                       )
                     Defendant.        )
                                       )
                                       )




       Case 3:16-cr-00086-SLG Document 248 Filed 12/11/18 Page 1 of 4
       COMES NOW the United States of America, by and through

undersigned counsel, and hereby notifies the Court of potential issues to be

addressed at the status conference later today.

       From the United States’ perspective, it will raise two discrete issues.

First, on December 7, 2018, the United States received purported notice of the

defendant’s potential non-Fed. R. Crim. P. 12.2 expert witnesses, in

accordance with the Court’s pre-trial scheduling order. The notice lists eight

potential experts, but identifies only two. Of those two, only statements of

qualifications have been provided, but no opinions are provided. The other six

list areas of expertise but no names; instead, it simply states “pending funding

approval.” Presumably, the defendant has identified these experts, but takes

the position that notice of these experts is not necessary until the Court

approves funding for these experts. This is unusual, to say the least.

       Similarly unusual is the United States’ discovery that various members

of the defense team have apparently been depositing money on the

commissary account of the defendant. The deposits, totaling $720, are in

varying amounts, beginning in July 2017 and continuing through November

2018. The United States has raised its concern about these deposits with the

defense team, which has declined to share the purpose behind the deposits.

Rule 1.8 of the Alaska Rules of Professional Conduct limits the purposes for



U.S. v. Smith
3:16-cr-00086-SLG                   Page 2 of 4
        Case 3:16-cr-00086-SLG Document 248 Filed 12/11/18 Page 2 of 4
which an attorney may provide financial assistance to a client. It provides, in

relevant part:

       Rule 1.8. Conflict of Interest: Current Specific Rules
                                        ....
             (e) A lawyer shall not provide financial assistance to a client
             in connection with pending or contemplated litigation,
             except that: (1) a lawyer may advance court costs and
             expenses of litigation, the repayment of which may be
             contingent on the outcome of the matter; and (2) a lawyer
             representing an indigent client may pay court costs and
             expenses of litigation on behalf of the client.

The commentary to this rule makes clear the basis for this limitation, at least

in the civil context:

              Lawyers may not subsidize lawsuits or administrative
              proceedings brought on behalf of their clients, including
              making or guaranteeing loans to their clients for living
              expenses, because to do so would encourage clients to
              pursue lawsuits that might not otherwise be brought and
              because such assistance gives lawyers too great a financial
              stake in the litigation. These dangers do not warrant a
              prohibition on a lawyer lending a client court costs and
              litigation expenses, including the expenses of medical
              examination and the costs of obtaining and presenting
              evidence, because these advances are virtually
              indistinguishable from contingent fees and help ensure
              access to the courts. Similarly, an exception allowing
              lawyers representing indigent clients to pay court costs and
              litigation expenses regardless of whether these funds will be
              repaid is warranted.

       Perhaps the money advanced the defendant falls outside these

prohibitions, but the record should be clarified in this respect. For example, if

the defendant is convicted and later asserts, in a collateral attack motion, that


U.S. v. Smith
3:16-cr-00086-SLG                    Page 3 of 4
        Case 3:16-cr-00086-SLG Document 248 Filed 12/11/18 Page 3 of 4
he only followed the advice of counsel because they were depositing money on

his commissary account, the record should be clear that this was not the

purpose of these deposits.


       To be clear, the purpose of this request is not to cast aspersions or make

accusations of unethical conduct against the defense team, but rather to

protect the record. There likely is a reasonable and legal explanation for these

deposits. However, counsel for the United States has never come across this

practice, nor can it discern any basis to keep the justification for these

deposits secret and hidden from public view.


       RESPECTFULLY SUBMITTED this 11th day of December 2018, in

Anchorage, Alaska.


                                             BRYAN SCHRODER
                                             United States Attorney

                                             s/ Frank V. Russo
                                             FRANK V. RUSSO
                                             Assistant United States Attorney
                                             United States of America
CERTIFICATE OF SERVICE

I hereby certify that on December 11, 2018,
a copy of the foregoing was served
electronically on:

Counsel of Record

s/ Frank V. Russo
Office of the U.S. Attorney

U.S. v. Smith
3:16-cr-00086-SLG                   Page 4 of 4
        Case 3:16-cr-00086-SLG Document 248 Filed 12/11/18 Page 4 of 4
